 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WARREN CLEVELAND GREEN,                           No. 2:18-cv-1931 WBS KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    DR. G. CHURCH, et al.,
15                       Defendants.
16

17

18          Plaintiff is a state prisoner, proceeding without counsel and in forma pauperis. This action
19   proceeds on his second amended civil rights complaint under 42 U.S.C. § 1983. Plaintiff alleges
20   that from 2016 through 2019, he has been allowed to suffer with a bacteria/host/parasite in the
21   skin on his face and scalp, which can be seen when shaven off, and that Dr. Agarwal refused to
22   send plaintiff to an outside hospital to solve this serious medical need when prescribed treatments
23   failed. Plaintiff states that the parasite grows every day, and it burns and itches. Liberally
24   construed, plaintiff argues that Dr. Agarwal’s delay in care has subjected plaintiff to additional
25   pain and suffering, as well as further potential harm due to his paralysis (ECF No. 19 at 8).
26          On August 13, 2019, defendant filed a motion to opt out of the post-screening ADR
27   project. After reviewing the motion, the court finds good cause to grant defendant’s motion.
28
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Defendants’ motion to opt out (ECF No. 33) is granted and the stay of this action is

 3   lifted; and

 4             2. Within fourteen days from the date of this order, defendants shall file a responsive

 5   pleading.

 6   Dated: August 19, 2019
 7

 8   /gree1931.optout

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
